Case: 15-13876   Date Filed: 08/31/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13876
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cr-60052-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

STEPHANIE LORRAINE PRENDERGAST,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 31, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13876     Date Filed: 08/31/2017    Page: 2 of 4


      Stephanie Prendergast appeals her convictions for making a false claim of

United States citizenship with the intent to obtain a state benefit, 18 U.S.C.

§ 1015(e), and using or attempting to use a false, forged, counterfeited, or altered

passport, 18 U.S.C. § 1543. On appeal, Prendergast asserts that the district court

erred by denying her post-verdict motion for a new trial, arguing that the district

court improperly applied the materiality standard under Brady v. Maryland, 373
U.S. 83 (1963), rather than the materiality standard under Giglio v. United States,

405 U.S. 150 (1972). She contends that she was entitled to a new trial under

Giglio because the government withheld or suppressed the existence of a fake or

fraudulent passport with similar biographical information on it as the one involved

in her case, which, if it had been disclosed, would have shown that the testimony

of two witnesses was false.

      We review the district court’s denial of a new trial motion asserting a Brady

or Giglio claim for abuse of discretion. See United States v. Vallejo, 297 F.3d
1154, 1163 (11th Cir. 2002). We review a district court’s factual findings for clear

error and its legal conclusions de novo. United States v. Moya, 74 F.3d 1117, 1119

(11th Cir. 1996). And we may affirm for any reason supported by the record, even

if not relied upon by the district court. United States v. Al-Arian, 514 F.3d 1184,

1189 (11th Cir. 2008).

      To prove a Brady violation, the defendant must establish that:


                                          2
               Case: 15-13876     Date Filed: 08/31/2017    Page: 3 of 4


      (1) the government possessed favorable evidence to the defendant; (2)
      the defendant does not possess the evidence and could not obtain the
      evidence with any reasonable diligence; (3) the prosecution
      suppressed the favorable evidence; and (4) had the evidence been
      disclosed to the defendant, there is a reasonable probability that the
      outcome would have been different.

United States v. Stein, 846 F.3d 1135, 1146 (11th Cir. 2017) (quoting Vallejo, 297
F.3d at 1164). Giglio errors, which are a “species” of Brady errors, require the

defendant to establish that:

      (1) the prosecutor knowingly used perjured testimony or failed to
      correct what he subsequently learned was false testimony; and (2)
      such use was material i.e., that there is any reasonable likelihood that
      the false testimony could have affected the judgment.

Stein, 846 F.3d at 1147 (quoting Ford v. Hall, 546 F.3d 1326, 1331-32 (11th Cir.

2008)). Like Brady errors, new trials are not required whenever “a combing of the

prosecutors’ files after the trial has disclosed evidence possibly useful to the

defense but not likely to have changed the verdict[.]” Giglio, 405 U.S. at 154

(quoting United States v. Keogh, 391 F.2d 138, 148 (2d Cir. 1968)). Furthermore,

“the suggestion that a statement may have been false is simply insufficient; the

defendant must conclusively show that the statement was actually false.” Maharaj

v. Sec’y for Dep’t of Corr., 432 F.3d 1292, 1313 (11th Cir. 2005); see also Stein,
846 F.3d at 1150. But the Giglio materiality standard “is more defense-friendly

than Brady’s,” because Giglio requires a new trial unless the district court finds




                                           3
              Case: 15-13876     Date Filed: 08/31/2017   Page: 4 of 4


that the false testimony was harmless beyond a reasonable doubt. Stein, 846 F.3d

at 1147.



      No error occurred as to the district court’s choice of materiality standard

because Prendergast failed to establish the materiality prong under any relevant

standard. Prendergast also failed to establish that the government suppressed the

existence of the Suresh Benny case or any information related to the case because

it disclosed both Suresh Benny’s name and his offense’s potential relation to

Prendergast’s charged offense before trial. Lastly, Prendergast failed to establish

that Williams or Vila presented false testimony. Neither Williams nor Vila

suggested that they possessed any knowledge about what happened to

Prendergast’s passport after Williams gave it to her supervisor.

      AFFIRMED.




                                          4